Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are indefinite as being dependent on now cancelled claim 27. For the purposes of examination, it is assumed claims 28-31 depend from claim 26.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 29, 30, 32, and 35 are rejected under 35 U.S.C. 103 as being obvious over Landman et al., U.S. 5,100,542 in view of Leij et al., EP 0674 154 A1 and Lemoine et al., U.S. 2012/0111799.
	On claim 26, Landman recites (except as indicated):  
A method of determining a characteristic of a pump of a water circulation system of a pool or spa, the pump comprising housing defining an inlet and an outlet (figure 1 and col. 1, lines 59-67, pump 11 drawing water from pool 10 and discharging itself through pool filter 12), where in a flow path is defined through the housing from the inlet to the outlet of the housing (see figure 1, pump 11), the pump further comprising a filter within the housing, and an impeller within the housing (centrifugal pump 11 implies an impeller is located within the housing of pump 11), the method comprising: 
a. mechanically connecting a first device to the pump housing (pool 10 is part of the intake of pump 11), the first device including a first pressure sensor and a first electronic transmitter, the first device configured to measure a first pressure at a first location within the housing at a location downstream from the inlet of the housing (the intake of pump 11 is considered downstream), 
b. mechanically connecting a second device to the pump housing (figure 1, pump 11 is coupled to filter 12), the second device including a second pressure sensor and the second electronic transmitter, the second device configured to measure a second pressure at a location within the housing upstream of the outlet (the discharge of the pump 11 towards pool filter 12 is considered to be the upstream);
c. electronically transmitting the first pressure obtained by the first pressure sensor to a location remote from the pump;
d. electronically transmitting the second pressure obtain by the second pressure sensor to the location remote from the pump; and 
e. evaluating the transmitted first and second pressure to determine the characteristic of the pump.
Regarding the excepted;
“the pump further comprising a filter within the housing,” Landman, figure 1, while disclosing a pump 11 coupled to a pool filter, the filter is not disclosed as being inside the housing of the pump. Unless the inclusion of the filter within the pump’s housing provides something new and unexpected, merely making the filter integral with the pump is not considered patentable subject matter if the claim construction otherwise functionally carries out a substantially same operation as the claimed invention. MPEP 2144.04 C. “Making Separable.”
Regarding the excepted:
“the first device including a first pressure sensor and a first electronic transmitter, the first device configured to measure a first pressure at a first location within the housing at a location downstream from the inlet of the housing,” “the second device including a second pressure sensor and the second electronic transmitter, the second device configured to measure a second pressure at a location within the housing upstream of the outlet,” and “evaluating the transmitted first and second pressure to determine the characteristic of the pump ,” as disclosed in Landman discloses at least an intake and discharge to pump 11, but no first and second pressure sensors and electronic transmitters are used to determine the performance of the pump. 
In the same art of pump monitoring, Leij, figure 1b discloses pump 14 being monitored via pressure sensors positioned at points 3 and 5. The sensors placed at these points determine the pressure differential of pump 14. Furthermore, Lemoine, [0024] discloses using wireless information to collect information from a portable water network. 
It would have been obvious at the time the claimed invention was filed to modify Landman’s embodiment using the wireless feature of Lemoine and the sensor configuration disclosed in Leij to construct an embodiment wherein sensors obtain data from the Landman’s pump 11 and electronically transmit the pump data to a remote location. One of ordinary skill in the art would have modified Landman’s embodiment with the sensor and wireless features of Leij and Lemoine for the purpose of monitoring the pump’s performance from a conveniently remote area from the pump site. 
On claim 29, Landman cites: 
The method according to claim 27, wherein the inlet comprises an inlet axis and the outlet comprises an outlet axis, and wherein the inlet axis and the outlet axis are not parallel. Landman, figure 1, discloses pump 11 with an inlet input coming from pool 10 and the output of pump 11 going to filter 12. The input and output are not on the same axis. 
On claim 30, Landman, Leij, and Lemoine cites:
The method according to claim 27, wherein the first device measures the first pressure on a pressure side of a wet end of the pump, and wherein the second device measures the second pressure on a vacuum side of the wet end of the pump. See the rejection of claim 26, which discloses monitoring the inlet and outlet of Landman’s pump 11. 
On claim 32, Landman, Leij, and Lemoine cites:
A method of determining a characteristic of a pump of a water circulation system of a pool or spa, the pump comprising a housing defining an inlet and an outlet, wherein a water flow path is defined through the housing from the inlet to the outlet, the pump further comprising a filter within the housing, and an impeller within the housing, the method comprising:
a. mechanically connecting at least one sensor to the housing;
b. measuring, by the at least one sensor, a first pressure at a first location within the housing and a second pressure at a second location within the housing;
c. electronically transmitting the first pressure obtained to a first location remote from the pump;
d. electronically transmitting the second pressure obtained to the first location; and;
e. evaluating the transmitted first and second pressures to determine the characteristic of the pump. 
See the rejection of claim 26, which discloses the same subject matter as claim 32 and is rejected for the same reasons. 
On claim 35, Landman, Leij, and Lemoine cites:
A method of controlling pool equipment of a pool or spa, the method comprising:
a. measuring a first pressure at a first location of water flowing along a water flow path of the water circulation system;
b. measuring a second pressure at a second location of water flowing along the water flow path of the water circulation system;
c. evaluating the first and second pressures to determine the characteristic of the water circulation system; and
d. controlling the pool equipment based on the determined characteristic of the water circulation system.
See the rejection of claim 26, which discloses the same subject matter as claim 35 and is rejected for the same reasons. 
 Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Landman et al., U.S. 5,100,542 in view of Leij et al., EP 0674 154 A1 and Lemoine et al., U.S. 2012/0111799 and West et al, U.S. 3,765,534.
On claim 28, Landman cites except: 
The method according to claim 27 in which the filter is a strainer basket within the pump. In the rejection of claim 26, Landman disclosed a filter 12 coupled to pump 11. Landman doesn’t disclose filter 12 as being a strainer basket. 
In the same art of swimming pool recirculation systems, West, col. 2, lines 27-35, discloses a pump using a filter described as a strainer basket. 
It would have been obvious at the time the claimed invention was filed to modify Landman’s filter using the filter basket discosed in West such that the claimed embodiment is realized. One of ordinary skill in the art would have substituted West’s known filtration system in place of Landman’s filter and the results of the substitution would have predicted the claimed invention. 
Allowable Subject Matter
Claims 31, and 33-36 are objected to but are otherwise allowable if amended into their respective independent claims.  
Reasons for Allowability
Claim 31 discloses: 
“receiving additional non- pressure data about the pump, and wherein the method comprises evaluating the transmitted first pressure, the transmitted second pressure, and the additional non-pressure data to determine the characteristic of the pump.” Claims 33 and 36 discloses the same subject matter as disclosed in claim 31. Claim 34 depends from claim 33.  
Claim 31 depends from rejected claim 32 which was rejected over Landman, Leij, and Lemoine. The unstated non-pressure data that may include motor speed and power consumption, which is described in Stiles, JR et al., U.S. 2007/0163929, [0052]. However, because a theoretical rejection would require at least four or more references, it is believed one of ordinary skill in the art would not have envisioned the invention posited in claim 31. For this reason, claims 31 and 33-36 are otherwise allowable.
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 26 has been carefully reviewed since the examiner’ recitation of Stiles, figure 1, refers to a “block diagram,” rather than a figure defining a centrifugal pump in a housing. However, claim 26 has been amended to conform to the new limitations which were not previously disclosed in any prior examinations of this application. Therefore, the applicant’s arguments are moot in view, the amended claim’s examination requiring a new search 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683